Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.



Allowable Subject Matter

Claims 1-16 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search CHEN et al. (US 20110193818 A1)[cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a first active layer covering the first finger electrode and located in the first gaps; and a first transparent electrode layer located on the first active layer, wherein when the first light source emits first light, the first light through the first gaps sequentially passes through the first active layer and the first transparent electrode layer onto a reflective surface, and the first light is reflected by the reflective surface to form 
CHEN et al. only teaches: FIG. 4, which is a system block diagram of a proximity-sensing panel 200 according to an embodiment of the present invention. The proximity-sensing panel 200 includes: a substrate panel 130, one or more proximity-sensing unit 140 and one or more sensing circuit 160. The proximity-sensing unit 140 is formed on a perimeter of the substrate panel 130. The substrate panel 130 has a functional area for touch control (non-proximity) or for displaying images, and the substrate panel 130 includes a touch surface to receive a touch input; wherein the touch input may be a direct touch contact (by human hand, a stylus or any object) on the substrate panel 130 or on any other connected touch control device…¶0037; the proximity-sensing unit 140 may be formed on: a top surface of the substrate panel 130, a bottom surface of the substrate panel 130, a lateral surface of the substrate panel 130, both the top and bottom surfaces of the substrate panel 130, and/or formed on perimeter(s) inside or outside the substrate panel 130. The substrate panel 130 includes a touch surface to receive a touch input. In different embodiments, the substrate panel of the proximity-sensing panel may be any element forming at least the major portion of a touch sensing panel, or may be a display panel with in-cell or added touch sensing panel…¶0044.

Claims 2-16 are allowable due to their dependencies. 
The closest references, CHEN et al. and Kim et al. (US 2015/0108520 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886